DETAILED ACTION

Claim Status
Claims 1-21 is/are pending.
Claims 1-6, 11-21 is/are rejected.
Claims 7-10 is/are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.

Response to Election/Restrictions
Claims 7-10 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (Group II), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/25/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-6, 11-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 1 is vague and indefinite because the plural term “hydroxy-functional fluoropolymers” makes it unclear whether the claimed formulation requires more than one (i.e., two or more) hydroxy-functional fluoropolymers, or whether the claimed formulation can contain a single hydroxyl-functional fluoropolymer, particularly when the Examples in the specification use only formulations containing a single fluoropolymer.
 	Claim 1 is vague and indefinite because the plural term “polyesters based on…” makes it unclear whether the recited formulation requires more than one (i.e., two or more) polyesters, particularly when the Examples in the specification use only formulations containing a single polyester.
 	Claim 1 is vague and indefinite because the singular term “polyester” in the phrase “must be present in the polyester” is inconsistent with the plural phrase “polyesters based on…”.
 	Claim 1 is vague and indefinite because it is unclear: (i) whether the words “must be present” in the phrase “at least one anhydride of aliphatic or cycloaliphatic di- or polycarboxylic acid or derivatives thereof must be present in the polyester” only requires that the polyester contains repeat units derived from anhydrides; or (ii) whether the phrase requires the anhydride compound to remain present in the polyester after polymerization.
 	Claim 21 is vague and indefinite because the plural term “the polyesters” makes it unclear whether the recited formulation requires more than one (i.e., two or more) polyesters, particularly when the Examples in the specification use only formulations containing a single polyester.
 	Claims 2-6, 11-20 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 11-21 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
	claims 1-12 of U.S. Patent No. 10,745,580 (NUMRICH ET AL),
	in view of WO 99/60066 (BARBEE-WO ‘066),
	and in view of CRAVEN (US 4,356,144),
	and in view of OSTWALD ET AL (US 2010/0055344).
	U.S. Patent No. 10,745,580 claims a coating composition as recited in present application claim 1.  However, the U.S. Patent does not claim a coated metal sheet.
	BARBEE-WO ‘066 discloses that it is well known in the art to apply coatings comprising fluoropolymers, aliphatic polyester, crosslinking agent, and other additives (e.g., pigments, etc. as described in CRAVEN (US 4,356,144)) to metal (e.g., steel) substrates to produce corrosion resistant metal products. (entire document, e.g., line 1-8, page 1; line 1, page 3 to line 4, page 7; line 21-25, page 7; line 9-17, page 8; line 3, page 9 to line 18, col. 10; etc.)  
 	CRAVEN ‘114 discloses that it is well known in the art to incorporate pigments (e.g., inorganic pigments, metallic powders or flakes, organic dyes, organic pigments, etc.) and other additives in coating compositions for metal substrates. (line 60, col. 3 to line 2, col. 4; line 50, col. 7 to line 68, col. 8; etc.)
	OSTWALD ET AL ‘344 discloses that it is well known in the art to apply a metallic corrosion protection coating (e.g., zinc, magnesium, aluminum, etc.) with a cathodic protective effect with a typical thickness of 3-20 microns to steel substrates prior to application of an organic coating in order to produce steel-based products with excellent corrosion resistance.  (Figure 1-2; paragraph 0002-0003, 0006-0013, 0018, 0026, 0030, 0034-0035, etc.).
	Regarding claims 1-3, 5, 11, 14-16, 21, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a known steel substrate pre-coated with a metallic corrosion protection coating as disclosed in OSTWALD ET AL ‘344 as a metallic substrate for the coatings of U.S. Patent No. 10,745,580 in order to product coated metal articles with excellent corrosion resistance.
 	Further regarding claim 1, one of ordinary skill in the art would utilize well known derivatives of (cyclo)aliphatic dicarboxylic or polycarboxylic acids such as anhydrides to form at least part of the polyester in the coatings of U.S. Patent No. 10,745,580, depending on the specific physical properties (e.g., acid number, hydroxyl number, etc.) desired and/or specific polymerization method used.
	Regarding claim 6, 17-20, one of ordinary skill in the art would have incorporated effective amounts of known additives (e.g., inorganic and/or organic pigments, etc.) as suggested by CRAVEN ‘114 in the coatings of U.S. Patent No. 10,745,580 in order to provide the desired aesthetic effect or coloration.
	Regarding claim 4, 12-13, one of ordinary skill in the art would have selected the thickness of the metal substrate depending on the intended end-use of the coated metal sheet.
	Regarding claims 4, 12-13, the recitation of “drying” is a product-by-process limitation and is not further limiting in as so far as the structure of the product is concerned.  "[E]even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." [emphasis added] In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.  Once a product appearing substantially identical is found, the burden shifts to applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1993). See MPEP 2113.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the product is unpatentable even though the prior product was made by a different process. The patentability of a product is based on the product itself, and is not dependent on its method of production.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 11-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	HENSEL ET AL (US 2018/016307),
	in view of CRAVEN (US 4,356,144),
	and in view of OSTWALD ET AL (US 2010/0055344).
	HENSEL ET AL ‘307 discloses coated substrates (e.g., metallic substrates such as steel, electrogalvanized steel, hot-dipped galvanized steel, etc.), wherein the coating comprises a coating composition comprising:
• 5-95 wt% of at least one hydroxy-functional fluoropolymer (e.g., LUMIFLON brand fluoropolymers, etc.);

• 5-99 wt% of at least one polyester polyol (i.e., hydroxyl-functional polyester) derived from:

(a) a carboxylic acid component comprising:

(i) at least one cyclic polycarboxylic acid and anhydrides thereof, such as cycloaliphatic diacids, such as: 1,4-cyclohexane dicarboxylic acid, 1,3-cycloheexandicarboxylic acid, 1,3-cyclopentanedicarboxylic acid, hexahydrophthalic acid (i.e., 1,2-cyclohexanedicarboxylic acid), hexahydrophthalic anhydride; etc.); wherein the one or more cycloaliphatic diacids can be used alone, making up 100 mol% of the total carboxylic acid component;

(ii) optionally at least one aliphatic diacid and anhydrides thereof (e.g., succinic acid, adipic acid, etc.)

(iii) optionally aromatic polyacids (i.e., aromatic polyacids are not required);

(b) a polyol component comprising:

(i) one or more diols;

(ii) one or more polyol containing 3 or more hydroxyl groups;

• crosslinking agent, in amounts based on the equivalent ratio of reactive functional groups in the crosslinking agent to the reactive functional groups of the fluoropolymer(s) and polyester(s) of 0.75:1 to 1.5:1;

• and optional additives (e.g., catalysts, UV absorbers, UV stabilizers, inorganic and/or organic pigments, dyes, etc.).

The resulting coatings have a typical dry thickness of 10-100 microns. (entire document, e.g., paragraph 0009-0025, 0031-0037; 0046-0053, 0055, etc.)  However, the reference does not mention specific amounts of additives or specific details of the surface layers on the metal substrate.
	CRAVEN ‘114 discloses that it is well known in the art to incorporate additives such as: pigments (e.g., inorganic pigments, metallic powders or flakes, organic dyes, organic pigments, etc.); ultraviolet stabilizers in typical amounts of 0.5-2 wt%; ultraviolet screeners (corresponding to the recited “UV absorbers”) in typical amounts of 0.1-3 wt%; curing catalysts in typical amounts of up to 2 wt%; in coating compositions for metal substrates. (line 60, col. 3 to line 2, col. 4; line 50, col. 7 to line 68, col. 8; etc.)
 	OSTWALD ET AL ‘344 discloses that it is well known in the art to apply (via hot-dipping) a metallic corrosion protection coating (e.g., zinc, magnesium, aluminum, etc.) with a cathodic protective effect with a typical thickness of 3-20 microns to steel substrates prior to application of an organic coating in order to produce steel-based products with excellent corrosion resistance.  (Figure 1-2; paragraph 0002-0003, 0006-0013, 0018, 0026, 0030, 0034-0035, etc.). 
	Regarding claims 1-3, 5-6, 11, 14-21, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a known steel substrate pre-coated with a metallic corrosion protection coating as disclosed in OSTWALD ET AL ‘344 as a metallic substrate for the coatings of HENSEL ET AL ‘307 in order to provide coated metal articles with excellent corrosion resistance.
 	Further regarding claim 1, one of ordinary skill in the art would have utilized effective amounts of known crosslinking agents in the coatings of HENSEL ET AL ‘307 based on the specific curing characteristics (e.g., degree of cure, curing speed, etc.) and performance properties (e.g., strength, hardness and/or softness, chemical resistance, etc.) required for specific applications), taking into consideration on the amount of reactive functional groups in the fluoropolymer and polyester components. 
	Further regarding claim 1, one of ordinary skill in the art would have incorporated effective amounts of known additives as suggested by CRAVEN ‘114 in the coatings of HENSEL ET AL ‘307 in order to improve various performance properties (e.g., cure speed, UV resistance, visual appearance, etc.) of the coating.
	Further regarding claim 1, one of ordinary skill in the art would utilize well known derivatives of (cyclo)aliphatic dicarboxylic or polycarboxylic acids (i.e., anhydrides) to form at least part of the polyester in the coatings of HENSEL ET AL ‘307, depending on the specific physical properties (e.g., acid number, hydroxyl number, etc.) desired and/or specific polymerization method used.
	Regarding claim 4, 12-13, one of ordinary skill in the art would have selected the thickness of the metal substrate in the coated articles of HENSEL ET AL ‘307 depending on the intended end-use of the coated metal sheet.

Claims 1-6, 11-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	HENSEL ET AL (US 2018/016307), in view of CRAVEN (US 4,356,144), and in view of OSTWALD ET AL (US 2010/0055344),
	 	as applied to claims 1-6, 11-21 above,
	and further in view of WO 99/60066 (BARBEE-WO ‘066).
 	BARBEE-WO ‘066 discloses that it is well known in the art to incorporate crosslinking agents in typical amounts of 5-30 wt% in coatings containing hydroxyl-functional fluoropolymers and hydroxyl-functional polyesters to provide effective crosslinking.  (line 1-6, page 4; line 26, page 5 to line 4, col. 7; etc.)
 	Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize effective amounts of known crosslinking agents in the coatings of HENSEL ET AL ‘307 (e.g., 5-30 wt%, as suggested by BARBEE-WO ‘066) based on the specific curing characteristics (e.g., degree of cure, curing speed, etc.) and performance properties (e.g., strength, hardness and/or softness, chemical resistance, etc.) required for specific applications), taking into consideration on the amount of reactive functional groups in the fluoropolymer and polyester components. 
	
Claims 4, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	• HENSEL ET AL (US 2018/016307), in view of CRAVEN (US 4,356,144), and in view of OSTWALD ET AL (US 2010/0055344),
 		or
 	• HENSEL ET AL (US 2018/016307), in view of CRAVEN (US 4,356,144), and in view of OSTWALD ET AL (US 2010/0055344), and further in view of WO 99/60066 (BARBEE-WO ‘066),
		as applied to claims 1-3 above,
 	and further in view of BOGER ET AL (US 2015/0314567) or YAMAJI ET AL (US 2006/0182988).
	BOGER ET AL discloses that it is well known in the art to utilize steel sheets with a typical thickness of 0.05-30 mm as substrates for metal corrosion protective coatings. (paragraph 0030; etc.)
	YAMAJI ET AL discloses that it is well known in the art to utilize steel sheets with a typical thickness of 0.1-3 mm as substrates for metal corrosion protective coatings. (paragraph 0029; etc.)
 	Regarding claims 4, 12-13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known steel substrates with conventional thickness as suggested by BOGER ET AL or YAMAJI ET AL as a metallic substrate for the coatings of HENSEL ET AL ‘307 in order to product coated metal articles with excellent corrosion resistance.

Response to Arguments
Applicant's arguments filed 04/19/2022 have been considered but are moot in view of the new grounds of rejection necessitated by the Claim Amendments filed 04/19/2022.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	HARA ET AL (US 2013/0202786) and JP 2014-218630 disclose coatings containing hydroxy-functional fluoropolymers, polyesters, and crosslinking agents.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 13, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787